ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation:NOVA MINING CORPORATION 2.The articles have been amended as follows: (provide article numbers, if available) 1. Name of Company: The name of the Company is THE RADIANT CREATIONS GROUP,INC. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:25,000,000 out of a total of 30,000,000 issued and outstanding Common Stock. 4.Officer Signature (Required): /s/Gary R. Smith Gary R. Smith Chief Executive Officer & Chairman of the Board 9
